DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claim 7, the Applicant argues that Yi does not teach or suggest deriving a paging repetition pattern over two or more paging DRX cycles.  The Examiner respectfully disagree and note that claim recites “deriving a paging repetition pattern over a duration of N configured DRX cycle values,” is broadly interpreted as deriving a paging repetition pattern over a duration of N, and this is for paging repletion pattern is related to the configured DRX cycle values.  In other words, the Examiner respectfully suggests the Applicant to amend claim language to clearly recite the term “N” is attributed to the “configured DRX cycle values” and is not attributed to the term “duration” as currently interpreted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 9-10, 17, 20, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee”, US 11,219,079) in view of Hapsari et al. (hereinafter “Hapsari”, US 2020/0260264).
Regarding claim 1, Lee discloses a method of wireless communication at a user equipment (UE), comprising: 

receiving, from the network device, a configured discontinuous reception (DRX) cycle value associated with the PWS signal based on the indication (i.e., the UE receives paging information while the UE specifies a DRX configured by NAS as described in col. 6, lines 2-99.  Also, see col. 3, lines 41-62); and 
receiving, from the network device, a paging signal corresponding to the signal associated with the configured DRX cycle value (i.e., the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle as described in col. 6, lines 23-31). 
Lee, however, does not expressly disclose: 
sending an indication to a network device indicating at least one of a capability of receiving a public warning system (PWS) signal or a delay requirement specifying whether the UE desires to receive the PWS signal.
In a similar endeavor, Hapsari discloses a radio communication system, network device, user device, radio base station, and radio communication method.  Hapsari also discloses:
sending an indication to a network device indicating at least one of a capability of receiving a public warning system (PWS) signal or a delay requirement specifying whether the UE desires to receive the PWS signal (i.e., the UE sends a UE capability to gNB as shown in Figs. 6 and 8, and as described in paragraph 0039).

The motivation/suggestion for doing so would have been to ensure the UE is able to receive the desired information. 
With further regard to claim 9, Lee also discloses a UE (i.e., a UE 1300 as shown in Fig. 13) includes a processor (i.e., processor 1310), a transceiver communicatively coupled to the at least one processor (i.e., transceiver 1330 coupled to processor 1310); and a memory communicatively coupled to the at least one processor and the transceiver (i.e., memory 1320 coupled to processor 1310 and transceiver 1330). 

Regarding claims 2, and 10, Lee, and Hapsari disclose all limitations recited within claims as described above.  Lee3 also discloses determining the at least one of the capability of receiving the PWS signal or the delay requirement based on at least one of: a region in which the UE is located; or knowledge of the UE on whether an event prompting transmission of the PWS signal will occur (i.e., based on Tracking Area as described in col. 5, line 65 – col. 6, line 9). 

Regarding claim 17, Lee discloses a method of wireless communication at a network device, comprising: 
determining whether the UE desires to receive the PWS signal (i.e., the UE specifies a DRX as described in col. 6, lines 2-9.  Also, see col. 3, lines 41-62). 

sending the configured DRX cycle value to the UE and a radio access network (RAN) (i.e., the UE receives paging information while the UE specifies a DRX configured by NAS as described in col. 6, lines 2-99.  Also, see col. 3, lines 41-62).
sending, to the UE, a paging signal corresponding to the signal based on the configured DRX cycle value (i.e., the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle as described in col. 6, lines 23-31). 
Lee, however, does not expressly disclose:
determining whether a user equipment (UE) is capable of receiving a public warning system (PWS) signal.
In a similar endeavor, Hapsari discloses a radio communication system, network device, user device, radio base station, and radio communication method.  Hapsari also discloses:
determining whether a user equipment (UE) is capable of receiving a public warning system (PWS) signal (i.e., the UE sends a UE capability to gNB as shown in Figs. 6 and 8, and as described in paragraph 0039).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the UE is able to receive the desired information. 
With further regard to claim 24, Lee also discloses a network device (i.e., network node 1400 as shown in Fig. 13) includes a processor (i.e., processor 1410), a transceiver communicatively coupled to the at least one processor (i.e., transceiver 1430 coupled to processor 1410); and a memory communicatively coupled to the at least one processor and the transceiver (i.e., memory 1420 coupled to processor 1410 and 1430). 

Regarding claims 20, and 27, Lee, and Hapsari disclose all limitations recited within claims as described above.  Hapsari also discloses wherein: the determining whether the UE is capable of receiving the PWS signal includes receiving an indication of PWS-capability or non-PWS-capability from the UE (paragraph 0039).  Siomina also discloses the determining whether the UE desires to receive the PWS signal within a duration includes receiving a delay requirement via the received indication (i.e. sending Attach Request including UE specific DRX value to MME 130 as shown in Fig. 1). 


Claim 3, 11, 18-19, 21, 25-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hapsari, and further in view of Siomina et al. (hereinafter “Siomina”, US 2021/0212153).
Regarding claims 3, and 11, Lee, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.

the indication requests the configured DRX cycle value from the network device (i.e., sending Attach Request including UE specific DRX value as shown in Fig. 1); and 
sending the indication comprises sending via a non-access stratum (NAS) registration procedure or a capability update procedure (i.e., DRX is negotiated via NAS as described in paragraph 0019). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to specify the desired paging occasions to the network.   

Regarding claims 18, and 25, Lee, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Siomina discloses methods of reliable paging transmission under eDRX.  Siomina also discloses: 
 wherein if the UE is capable of receiving the PWS signal and desires to receive the PWS signal within a duration: 
the configured DRX cycle value is a first DRX cycle value (i.e., default DRX value as shown in Fig. 1); and 
the sending of the configured DRX cycle value indicates to the UE that the UE is allowed to receive the paging signal based on a minimum one of the first DRX cycle 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to specify the desired paging occasions to the network.   

Regarding claims 19, and 26, Lee, Hapsari, and Siomina disclose all limitations recited within claims as described above.  Siomina also discloses wherein if the UE is not capable of receiving the PWS signal or does not desire to receive the PWS signal within the duration: 
the configured DRX cycle value is a second DRX cycle value (i.e., using UE specific DRX sent from MME 130 instead of default DRX as shown in Fig. 1, and as described in paragraph 0009); and 
the sending of the configured DRX cycle value indicates to the UE that the UE: 
is not allowed to receive the paging signal based on a minimum one of the second DRX cycle value, the default DRX cycle value, and the RAN configured DRX cycle value, and is to receive the paging signal based on the second DRX cycle value (i.e., using UE specific DRX sent from MME 130 instead of default DRX as shown in Fig. 1, and as described in paragraph 0009). 

Regarding claims 21, and 28, Lee, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Siomina discloses methods of reliable paging transmission under eDRX.  Siomina also discloses wherein: 
the indication requests the configured DRX cycle value from the network device (i.e., sending Attach Request including UE specific DRX value as shown in Fig. 1); and 
the indication is received via a non-access stratum (NAS) registration procedure or a capability update procedure (i.e., DRX is negotiated via NAS as described in paragraph 0019). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to specify the desired paging occasions to the network.   


Claim 7-8, 15-16, 22-23, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hapsari, and further in view of Yi et al. (hereinafter “Yi”, US 2020/0229133).
Regarding claims 7 and 15, Lee, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.

selectively waking to receive the paging signal based on the derived paging repetition pattern (Abstract, and paragraph 0109); and 
storing the derived paging repetition pattern in a database (paragraph 0109). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Regarding claims 8 and 16, Lee, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Yi discloses a method and user equipment for receiving downlink signals.  Yi also discloses wherein the paging signal includes a sequence number or index of the PWS signal corresponding to the paging signal, the method further comprising: 
determining whether to receive the PWS signal based on the sequence number or index included in the paging signal (i.e., using sequence number as described in paragraphs 0097-0099); 

refraining from waking to receive the PWS signal if the PWS signal is determined not to be received based on the sequence number or index (i.e., in idle mode as described in paragraphs 0097-0099).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Regarding claims 22, and 29, Lee, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Yi discloses a method and user equipment for receiving downlink signals.  Yi also discloses wherein: 
the determining whether the UE is capable of receiving the PWS signal includes determining that the UE monitors paging according to an established paging duration (i.e., the UE monitors paging channel as described in paragraph 0097); and 
the sending the paging signal includes sending the paging signal to the UE for a paging duration at least as long as the established paging duration (i.e., paging cycle as shown in Fig. 7, and its descriptions). 

The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Regarding claims 23, and 30, Lee, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Yi discloses a method and user equipment for receiving downlink signals.  Yi also discloses wherein the paging signal includes a sequence number or index of the PWS signal corresponding to the paging signal (paragraphs 0097-0099).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Allowable Subject Matter
Claims 4-6, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644